IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                            Fifth Circuit
                                                                          F I L E D
                                    No. 04-10682
                                  Summary Calendar                      September 26, 2007

                                                                      Charles R. Fulbruge III
                                                                              Clerk
TONY ROBERT DAVIS

                                                 Petitioner-Appellant

v.

K J WENDT
                                       Respondent-Appellee
_______________________________________________________________
TONY ROBERT DAVIS

                                                 Petitioner-Appellant

v.

JOHNNY SUTTON; ROBERT PITMAN; KELLY WAYNE LOVING;
MICHELE MCELROY; JANE J BOYLE; ANGIE L HENSON

                                                 Respondents-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:03-CV-960-N
                            USDC No. 3:03-CV-1314-N


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.

PER CURIAM:*

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
                                  No. 04-10682


       Tony Robert Davis, former federal prisoner # 68917-080, appeals from the
district court’s denial of his motion to alter or amend the judgment denying his
28 U.S.C. § 2241 petition.      In that § 2241 petition, Davis challenged his
convictions and sentences for conspiracy, wire fraud, travel and transportation
of securities for fraudulent purposes, and money laundering. See United States
v. Davis, 226 F.3d 346, 348 (5th Cir. 2000). During the pendency of this appeal,
Davis was released from prison, and he completed his term of supervised release.
As a result, Davis's claims have been rendered moot. See Spencer v. Kemna, 523
U.S. 1, 7 (1998); Bailey v. Southerland, 821 F.2d 277, 278-79 (5th Cir. 1987).
Therefore, this appeal is DISMISSED AS MOOT.
       Davis’s abuse of the judicial system warrants the imposition of a sanction.
From this date forward, Davis is no longer allowed to file any documents or
pleadings in this court or in any court subject to this court’s jurisdiction without
first obtaining permission from a judge of this court. The Clerk of this Court and
the clerks of all federal district courts within this Circuit are directed to refuse
to file any pro se civil complaint or appeal by Davis unless Davis submits proof
that he has obtained the permission of this court. If Davis attempts to file any
further notices of appeal or original proceedings in this court the clerk will
docket them for administrative purposes only. Any other submissions which do
not show proof that the sanction has been satisfied will be neither addressed nor
acknowledged.
       APPEAL DISMISSED; SANCTION IMPOSED.




CIR. R. 47.5.4.

                                         2